 In the MatterOfMONSANTOCHEMICAL COMPANY, EMPLOYERandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS,LOCAL 309,A. F. L., PETITIONERCase No. 14-RC-441.Decided April 25,1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Harry G.Carlson, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, International Brotherhood of Electrical Workers,Local 309, A. F. L., and Intervenor, International Chemical WorkersUnion, Local 12, are labor organizations claiming to represent em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever from the existing plant-wide unit ofemployees represented by the Intervenor, a unit composed of allelectricians, electrician helpers, and electrician apprentices, at theEmployer's plant "B", in Monsanto, Illinois.The Employer and theIntervenor contend that only a plant-wide unit is appropriate.At its plant "B" the Employer manufactures heavy chemicals, or-ganic chemicals, and intermediates.The details of its operations andof the bargaining history at this plant are fully set forth in a recent83 N. L. R. B., No. 12.106 MONSANTO CHEMICAL COMPANY107case 1 in which the Board refused to sever a unit of pipe fitters fromthe plant-wide unit.In that case we held that :... the highly integrated and interdependent operations at theEmployer's plant, the long history of collective bargaining on aplant-wide basis, the uniform conditions of employment and closerelationship and community of interest not only among the vari-ous groups'of employees performing pipe work, but also amongall the Employer's production and maintenance employees, pre-sent a compelling reason for an over-all bargaining unit.This finding is equally applicable to the unit of electricians soughtherein.Like the pipe fitters, the electricians are one of 13 craft groupsin the maintenance department of plant "B", who, together with re-pairmen attached to various departments of the plant, keep the com-plex production process functioning.The Employer contends, andits contention is borne out by the record, that in assigning work tothese craft groups and to the maintenance employees, more weight isgiven to considerations of administrative necessity and efficiency thanto traditional craft lines.Thus, the electricians are responsible forthe installation, maintenance, and repair of the electric system, in-cluding motors and part of the 3,000 electric instruments in use atplant "B", and for the performance of various other electrical andmechanical tasks.Similar work, however, and at times identicalwork, is performed by other groups, notably the electric instrumentmen and cell repair men, who are not included in the unit sought bythe Petitioner 2On the other hand, electricians perform tasks inconnection with their work which are traditionally performed byother groups, such as machinists and pipe fitters.The electricians onthe night shift also perform various handyman tasks such as actingas chauffeurs. and watering flowers.Electricians work under the same working conditions and receivethe same benefits as do other employees of the Employer.Electricianson the day shift receive their work orders and are disciplined by theIMdtter of Monsanto Chemical Company,78 N. L. R. B. 174.See alsoMatter ofMonsanto Chemical Company,79 N. L. R. B. 129. BothMatter of Monsanto ChemicalCompany, 78 N. L.R. B. 174, andMatter of Monsanto Chemical Company,67 N L. R. B.476, state that the Intervenor and its predecessor, Chemical Workers, Local 20032, A F. L.,have represented the employees of the Employer since 1933.Actually, however, theseemployees were represented on a plaint-wide basis by Local 375, International Hod Carriers,Building and Common Laborers Union of America, A. F. L., from 1933 until 1937.Local20032 became the plant-wide bargaining representative in 1937.2 The Petitioner included the electric instrument men in its proposed unit when itpetitioned for, and was denied severance,in anearlier case.Matter of Monsanto ChemicalCompany,67 N. L. R. B. 476. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDelectrician foreman.3While engaged in the performance of theirduties in the different departments of the plant, they receive some in-structions from the department, heads and from the foreman of theother craft groups with whom they may be working at the time.Theelectricians on the middle and night shifts receive their orders from,and work under the supervision of, the night superintendent, whoalso supervises the other maintenance employees working in the planton those shifts.As we previously found was true of the pipe fitters at this plant,the Employer's apprentice system for electricians exists on paperrather than in actual practice.While in theory a prospective elec-trician must serve 2 years as a helper and 3 as an apprentice, and thenpass an examination, these training periods are often cut short, if anapplicant can pass the examination.Of the 24 journeymen elec-tricians at present employed by the Employer, only 1 has completedthe full 3-year apprentice training course, and some have qualified inless than 1 year.Under the Respondent's contract with the Intervenor, all vacanciesin the plant are open to bidders from any department.Accordingly,an electrician can, and frequently does, bid on jobs in other depart-ments.If accepted, he retains his seniority rights in the electricians'group, which includes the electric instrument men.He may returnto the electrician group if a vacancy occurs there, which he wishes tofill, and he may "bump" an electrician or an electric instrument manwith less seniority if there is a reduction in force in his new classifica-tion.If an electrician is affected by a reduction in force in the elec-trician group he may "bump" production employees with less plant.seniority and still retain his seniority in the electrician group.Thereare at present at least 12 employees carrying electrician seniority, butworking at other jobs, whom the Petitioner does not seek to represent.In view of the facts outlined above, we find that the unit sought bythe Petitioner does not constitute a homogeneous, identifiable, skilledcraft group, and that it does not on any other basis constitute a sep-arate appropriate unit' for the purposes of collective bargaining.Accordingly, we shall dismiss the petition herein.ORDERUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,dismissed.°Besides its principal maintenance shop,the Employer operates another maintenanceshop in the so-called"North Area."The electricians working out of that shop are underthe supervision of the machinist foreman,who also supervises the various other craftsattached to the North Area Shop.